DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 6/25/21.
Claims 21-39 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 4/3/20, 9/27/19 is being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Continued examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/21 has been entered.

Response to Arguments


Applicant's arguments filed 6/25/21 with respect to claims 21-39 have been considered but are moot in view of the new ground(s) of rejection.
	
Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 25 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, because it is unclear fourth item property is required of claim language or not. Scope of the claim can not be determined for claim 25 and 34.

Claims 25 and 34 are rejected because of the following informalities: claim 25 and 34 does not specify fourth item property instead skip to fifth item property. Claim 31 states fourth item property, but claim 25 and 34 are not dependent on Claim 31. 

Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-22, 24-25, 30-31, 33-34 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande (U.S. Pub. No. 20200382809 A1), in view of Choi (U.S. Pub. No. 20190356898 A1).

Examiner’s Note: Transmitting and receiving algorithm are inverse and opposite for the systems. Also encoding and decoding algorithm are inverse and opposite for the systems as well.

Regarding to claim 21, 30, 38 and 39:

21. Deshpande teach a 360-degree video data processing method performed by a 360-degree video transmitting apparatus, the method comprising: obtaining 360-degree image data; (Deshpande [0026] projection techniques that can be used for conversion of a spherical or 360 degree video into a two-dimensional rectangular video. Choi specifies where a projected frame is a frame that has a representation format by a 360 degree video projection indicator and where a projection is the process by which a set of input images are projected onto a projected frame)

processing the obtained 360-degree image data by rotation (Deshpande [0050]
the samples of the projected frame [360 degree image] at locations (i, j) correspond to
angular coordinates (ϕ, θ) as specified in this clause. The angular coordinates (ϕ, θ)
correspond to the yaw and pitch angles, respectively, in the coordinate system [where
yaw rotates around the Y (vertical, up) axis, pitch around the X (lateral, side-to-side)
axis, and roll around the Z (back-to-front) axis. Rotations are extrinsic, i.e., around the
X, Y, and Z fixed reference axes) and region-wise packing to output one or more packed pictures; (Deshpande [0063] with respect to region-wise packing, Choi provides the following definition, syntax, and semantics for a rectangular region-wise packing)
encoding the one or more pictures, wherein: (Deshpande [0027] in the case of stereoscopic 360 degree video, the input images of one time instance are stitched to generate a projected frame representing two views, one for each eye. Both views can be mapped onto the same packed frame and encoded by a traditional two-dimensional video encoder)
performing processing for storage or transmission of an ISO based media file format (ISOBMFF) file including the metadata (Deshpande [0022] Choi specifies a list of projection techniques that can be used for conversion of a spherical or 360 degree video into a two-dimensional rectangular video; how to store omnidirectional media and the associated metadata using the International Organization for Standardization (ISO) base media file format (ISOBMFF))

the metadata for rendering the image data includes: a first item property including information representing an omnidirectional projection format for rendering the image data and wherein a box type of the first item property corresponds to ‘prfr’, (Deshpande [0110] TABLE-US-00004 
aligned(8) class ProjectedOmnidirectionalVideoBox extends Box(‘povd’) { ProjectionFormatBox( ); // mandatory ProjectionOrientationBox( ); // optional CoverageInformationBox( ); // optional } aligned(8) class ProjectionFormatBox( ) extends FullBox(‘prfr’, 0, 0))
a second item property including region-wise packing information representing mapping between the projected regions and regions in the region-wise packed image and wherein a box type of the second item property corresponds to ‘rwpk’, (Deshpande [0091] Box Type: ‘rwpk’ [0092] Container: Scheme Information box (‘schi’) [0093] Mandatory: No [0094] Quantity: Zero or one [0095] RegionWisePackingBox indicates that projected frames are packed region-wise and require unpacking prior to rendering. Deshpande [0096] TABLE-US-00003 aligned(8) class RegionWisePackingBox extends Box(‘rwpk’). [0213] Referring to the RegionWisePackingBox syntax provided in Choi described above, in one example, data encapsulator 107 may be configured to more efficiently signal RegionWisePackingBox. In one example, data encapsulator 107 may be configured to signal RegionWisePackingBox where each of syntax elements proj_frame_width and proj_frame_height are signaled using 16 bits as shown in the following syntax: TABLE-US-00012 aligned(8) class RegionWisePackingBox extends Box(‘rwpk’))

a third item property including coverage information representing which region on a sphere is covered by image data and wherein a box type of the third item property corresponds to ‘covi’, (Deshpande [0122] Box Type: ‘covi’ [0123] Container: Projected omnidirectional video box (‘povd’) [0124] Mandatory: No [0125] Quantity: Zero or one [0126] This box provides information on the area on the spherical surface that is represented by the projected frame associated with the container ProjectedOmnidirectionalVideoBox. The absence of this box indicates that the projected frame is a representation of the full sphere. The fields in this box apply after the application of the ProjectionOrientationBox, when present. Deshpande [0127] When the projection format is the equirectangular projection, the spherical region represented by the projected frame is the region specified by two yaw circles and two pitch circles.
 Deshpande [0128] TABLE-US-00006 aligned(8) class CoverageInformationBox extends FullBox(‘covi’, version = 0, flags) { RegionOnSphereStruct(1); })
the coverage information includes information related to the region on the sphere, (Deshpande [0290] the region on sphere is defined using variables cYaw1,
cYaw2, cPitch1, cPitch2 derived as follows: [0291] cYaw1=(center_yaw−
(range_included_flag?hor_range:static_hor_range)÷2)* (1÷65536)*π÷180 [0292]
cYaw2=(center_yaw+(range_included_flag?hor_range:static_hor_range)÷2)*
(1+65536)*π÷180) wherein the information related to the region on the sphere includes center information representing a center for the region on the sphere, first range information and second range information for representing a range through the center of the region on the sphere. (Deshpande [0287] if shape_type is
equal to 0, region is specified by four great circles defined by four points cYaw1, cYaw2,

center_pitch and center_yaw and as shown in FIG. 6A. [0288] If shape_type is equal to
1 the region is specified by two yaw circles and two pitch circles defined by four points
cYaw1, cYaw2, cPitch1, cPitch2 in radians defined by equations above and the center
point defined by center_pitch and center_yaw and as shown in FIG. 6B)

Deshpande do not explicitly teach a first packed picture is encoded as a video data; and a second packed picture is encoded as an image data, wherein the first packed picture is different from the second packed picture; generating metadata for rendering the video data and the image data that are decoded, respectively; and the encoded video data and the encoded image data, wherein: the metadata includes information representing a projection format for rendering the video data

However Choi teach a first packed picture is encoded as a video data; and a second packed picture is encoded as an image data, wherein the first packed picture is different from the second packed picture; (Choi [0081] FIG. 4, images B.sub.i of the concurrent instance are stitched, projected and mapped to a packed frame D. Choi Fig. 4 shows image or video encoding of packed frames. So first frame can be image and second frame can be a separate video frame or vice versa because Choi [0084] In the stereoscopic 360-degree video packing, both left and right views can be packed in the same packed frame. [0158] according to the method as shown in FIG. 
generating metadata (Choi [0074] At an international conference on the omnidirectional media application format (OMAF), a monoscopic/stereoscopic representation is negotiated. Many VR players and service platforms can play and transmit stereoscopic 360-degree videos. Depending on the stereoscopic format, left/right stereoscopic 360-degree video and top/bottom stereoscopic 360-degree video can be supported. OAMF includes metadata) for rendering the video data and the image data that are decoded, respectively; and (Choi [0081] FIG. 4, images B.sub.i of the concurrent instance are stitched, projected and mapped to a packed frame D. Choi Fig. 4 shows image or video encoding of packed frames. Encoding and decoding is done using same opposite algorithm)
and the encoded video data and the encoded image data, (Choi [0081] FIG. 4, images B.sub.i of the concurrent instance are stitched, projected and mapped to a packed frame D. Choi Fig. 4 shows image or video encoding of packed frames)
wherein: the metadata includes information (Choi [0246] each of the plurality of first views may be a spherical projection image, an equirectangular projection image (ERP image), or a regular polyhedron projection image, and the regular polyhedron projection image may be a tetrahedron projection image, a cube projection image, a regular octahedron projection image, a regular dodecahedron projection image, or a regular icosahedron projection image) representing a projection format for rendering the video data, (Choi [0156] FIG. 17, in one embodiment of a method of packing an ERP image according to the disclosure, the number of pixels in the pole region is 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Deshpande, further incorporating Choi in video/camera technology. One would be motivated to do so, to incorporate a first packed picture is encoded as a video data; and a second packed picture is encoded as an image data, wherein the first packed picture is different from the second packed picture. This functionality will improve user experience.

Regarding to claim 22:

22. Deshpande teach the method of claim 21, wherein a second item property for the metadata includes region-wise packing information representing mapping between the images and regions in the region-wise packed image, and (Deshpande [0027] It should be noted that in Choi, if region-wise packing is not applied, the packed frame is identical to the projected frame. Otherwise, regions of the projected frame are mapped onto a packed frame by indicating the location, shape, and size of each region in the packed frame. [0028] Choi specifies a file format that generally supports the following types of metadata: (4) metadata specifying region-wise packing 
wherein a third item property for the metadata includes coverage information representing which region on a sphere is covered by one or more images that are represented by an image item. (Deshpande [0028] Choi specifies a file format that generally supports the following types of metadata: (2) metadata specifying the area of the spherical surface covered by the projected frame; (3) metadata specifying the orientation of the projection structure corresponding to the projected frame in a global coordinate system; [0290] the region on sphere is defined using variables cYaw1, cYaw2, cPitch1, cPitch2 derived as follows: [0291] cYaw1
=(center_yaw− (range_included_flag?hor_range:static_hor_range)÷2)* (1÷65536)*π÷180 [0292] cYaw2=(center_yaw+(range_included_flag ?hor_range:static_hor_range)÷2)* (1+65536)*π÷180)

Regarding to claim 24 and 33:

24. Deshpande teach the method of claim 21, Deshpande do not explicitly teach wherein the coverage information further includes a coverage shape type information representing a shape of the region on the sphere.

 wherein the coverage information further includes a coverage shape type information representing a shape of the region on the sphere. (Choi FIG. 15 and Fig. 30-34  [0241] transmitting data on the generated second frame, wherein the plurality of second views include a plurality of second regions corresponding to the plurality of first regions, and the region-wise packing information includes information on shape, orientation, or transformation for each of the plurality of second regions. Choi [0081] FIG. 4, images B.sub.i of the concurrent instance are stitched, projected and mapped to a packed frame D. FIG. 4 is a schematic diagram illustrating image stitching, projection, and region-wise packing process. The input images B are stitched and projected onto a 3D projection structure such as a sphere or a cube. Choi [0082] Optional region-wise packing is applied to map the 2D projection frame C to one or more packed frames D. If the region-wise packing is not applied, the packed frame will be the same as the projected frame. Otherwise, regions of the projected frame are mapped to the one or more packed frames D by indicating the position, shape, and size of each region of the one or more packed frames D)

Regarding to claim 25 and 34:

25. Deshpande teach the method of claim 21, wherein: a fifth item property for the metadata includes initial viewport information, the initial viewport information represents initial viewport orientation relative to the global coordinate axes, (Deshpande [0028] (3) metadata specifying the orientation of the projection structure corresponding to the projected frame in a global coordinate system)
a sixth item property for the metadata includes projection format information representing a projection format of the images, (Deshpande [0028] (1) metadata specifying the projection format of the projected frame)
the projection format information includes a type of mapping of images onto a spherical coordinate system, and the first, the second and the third item properties are preceded by the sixth item property. (Deshpande [0026] region-wise packing. It should be noted that Choi specifies a coordinate system, omnidirectional projection formats, including an equirectangular projection, a rectangular region-wise packing format, and an omnidirectional fisheye video format, for the sake of brevity, a complete description of all of these sections of Choi is not provided herein)

Regarding to claim 31:

31. Deshpande teach the method of claim 30, wherein a fourth item property for the metadata includes fisheye information when the 360-degree image data corresponds to a fisheye omnidirectional image data, and (Deshpande [0084] as described above, Choi specifies how to store omnidirectional media and the associated metadata using the International Organization for Standardization (ISO) base media file format (ISOBMFF). Further, Choi specifies where the file format supports the following types of boxes: a scheme type box (SchemeTypeBox), a scheme information box (SchemeInformationBox), a projected omnidirectional video box (ProjectedOmnidirectionalVideoBox), a stereo video box (StereoVideoBox), a fisheye omnidirectional video box (FisheyeOmnidirectionalVideoBox), a region-wise 
wherein the fisheye information includes information about stitching and rendering the fisheye omnidirectional image data (Deshpande [0020] it should be noted that in some cases, images for use in omnidirectional video applications may be captured using ultra wide-angle lens (i.e., so-called fisheye lens). In any case, the process for creating 360 degree spherical video may be generally described as stitching together input images and projecting the stitched together input images onto a three-dimensional structure (e.g., a sphere or cube), which may result in so-called projected frames. Further, in some cases, regions of projected frames may be transformed, resized, and relocated, which may result in a so-called packed frame) based on a user’s intended viewport. (Deshpande [0020] a FOV is sometimes also referred to as viewport. In other cases, a viewport may be part of the spherical video that is currently displayed and viewed by the user. It should be noted that the size of the viewport can be smaller than or equal to the field of view)

Claims 23 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande (U.S. Pub. No. 20200382809 A1), in view of Choi (U.S. Pub. No. 20190356898 A1), further in view of Woo (U.S. Pub. No. 20180329482 A1).

Regarding to claim 23 and 32:

23. Deshpande teach the method of claim 21, Deshpande do not explicitly teach wherein the region-wise packing information includes guard band type information representing a type for a guard band of a region in the packed image, and the guard band type information having a value representing a quality for an adjacent content for the region.

However Woo teach wherein the region-wise packing information includes guard band type information representing a type for a guard band of a region in the packed image, and the guard band type information having a value representing a quality for an adjacent content for the region. (Woo [0120] TABLE-US-00007 TABLE 7gb_type[i] equal to 2 specifies that the content of the guard bands represents actual image content at quality that gradually changes from the picture quality of the region to that of the spherically adjacent region. gb_type[i] equal to 3 specifies that the content of the guard bands represents actual image content at the picture quality of the region)

The motivation for combining Deshpande and Choi as set forth in claim 21 is equally applicable to claim 23. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Deshpande, further incorporating Choi and Woo in video/camera technology. One would be motivated to do so, to incorporate the guard band type information having a value representing a quality for an adjacent content for the region. This functionality will improve efficiency of the system.

Claims 26-27 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande (U.S. Pub. No. 20200382809 A1), in view of Choi (U.S. Pub. No. 20190356898 A1), further in view of Jeong (U.S. Pub. No. 20180103219 A1).

Regarding to claim 26 and 35:

26. Deshpande teach the method of claim 21, Deshpande do not explicitly teach wherein the fisheye information further includes lens distortion correction (LDC) parameters, lens shading compensation (LSC) parameters and focal center information representing a focal center for a fisheye lens, and the LSC parameters include information representing one or more polynomial coefficients of the LSC parameters and information representing a number of the one or more polynomial coefficients.

However Choi teach wherein the fisheye information further includes lens distortion correction (LDC) parameters, lens shading compensation (LSC) parameters (Choi [0198] a decoded omnidirectional fisheye video is stitched and rendered according to a user's intended viewport using signaled fisheye video parameters. The fisheye video parameters include at least one of lens distortion correction (LDC) parameters having a field of view (FOV), lens shading compensation parameters having red-green-blue (RGB) gains, a displayed field of view information, and camera extrinsic parameters) and focal center information representing a focal center for a fisheye lens, (Choi [0224] FIG. 32 is an exemplary diagram illustrating the center of a fisheye camera according to the disclosure. Choi [0245] omnidirectional video may include information indicating the number of divided regions obtained by dividing the image obtained by each of the plurality of fisheye lenses according to a specific angle with respect to the center. Lens center is focal center)

The motivation for combining Deshpande and Choi as set forth in claim 21 is equally applicable to claim 26.

However Jeong teach the LSC parameters include information representing one or more polynomial coefficients of the LSC parameters (Jeong Fig. 7 [0109] the lens shading compensation value corresponding to the applied input variable may be
determined as an output value of the polynomial function) and information representing a number of the one or more polynomial coefficients. (Jeong [0123] Referring to FIG. 9, the lens shading compensation values may be different depending on colors. [0124] The graph also shows that the difference in the lens shading compensation value between the R channel 910, the G channel 920, and the B channel 930 increases as the FOV or the distance r from the center of the circular image increases. 910, 920 and 930 are a number of the one or more polynomial)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Deshpande, further incorporating Choi and Jeong in video/camera technology. One would be motivated to 

Regarding to claim 27 and 36:

36. Deshpande teach the method of claim 35, wherein the metadata further includes field of view (FOV) information for the lens (Deshpande [0020] a distinct feature of omnidirectional video compared to normal video is that, typically only a subset of the entire captured video region is displayed, i.e., the area corresponding to the current user's field of view (FOV) is displayed. A FOV is sometimes also referred to as viewport. In other cases, a viewport may be part of the spherical video that is currently displayed and viewed by the user. It should be noted that the size of the viewport can be smaller than or equal to the field of view. [0028] Choi specifies a file format that generally supports the following types of metadata: (1) metadata specifying the projection format of the projected frame; (2) metadata specifying the area of the spherical surface covered by the projected frame; (3) metadata specifying the orientation of the projection structure corresponding to the projected frame in a global coordinate system; (4) metadata specifying region-wise packing information; and (5) metadata specifying optional region-wise quality ranking)

Deshpande do not explicitly teach and camera extrinsic parameters for a fisheye camera.

 and camera extrinsic parameters for a fisheye camera. (Choi [0198] a decoded omnidirectional fisheye video is stitched and rendered according to a user's intended viewport using signaled fisheye video parameters. The fisheye video parameters include at least one of lens distortion correction (LDC) parameters having a field of view (FOV), lens shading compensation parameters having red-green-blue (RGB) gains, a displayed field of view information, and camera extrinsic parameters)

Claims 29 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande (U.S. Pub. No. 20200382809 A1), in view of Choi (U.S. Pub. No. 20190356898 A1), further in view of Wang (U.S. Pub. No. 20180199075 A1).

Regarding to claim 29 and 37:

29. Deshpande teach the method of claim 24, Deshpande do not explicitly teach wherein the shape of the region on the sphere is represented based on either four great circles or two great circles and two small circles, a great circle is an intersection of the sphere and a plane that passes through a center point of the sphere, a small circle is a circle on the sphere connecting all points with a same value from the center point of the sphere.

However Wang teach wherein the shape of the region on the sphere is represented based on either four great circles or two great circles and two small circles, a great circle is an intersection of the sphere and a plane that passes through a center point of the sphere, a small circle is a circle on the sphere connecting all points with a same value from the center point of the sphere. (Wang [0064] MPEG output document N16440 mentions several methods for defining regions of interest based on the sphere coordinate system. Specifically, these methods specify a region on a spherical surface that is enclosed by the four segments of either four great circles or two great circles and two small circles, each segment between two points on the spherical surface. Herein, a circle, great circle, and small circle are defined as follows: [0065] The intersection of a plane and a sphere is a circle (except when the intersection is a point). All the points of this circle belong to the surface of the sphere. A great circle, also known as an orthodrome or Riemannian circle, of a sphere is the intersection of the sphere and a plane that passes through the center point of the sphere)

The motivation for combining Deshpande and Choi as set forth in claim 21 is equally applicable to claim 29. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Deshpande, further incorporating Choi and Wang in video/camera technology. One would be motivated to do so, to incorporate the shape of the sphere region is represented based on either four great circles or two great circles and two small circles. This functionality will improve efficiency.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00 am - 6:30 PM, Alternate Friday, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.